         Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 1 of 22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                            x
                                            :
BENJAMIN WINCKLER, Individually and         :   Civil Action No. 1:19-cv-2095
On Behalf of All Others Similarly Situated, :
                                            :
                     Plaintiff,             :   CLASS ACTION COMPLAINT
                                            :
      v.                                    :   COMPLAINT FOR VIOLATION OF
                                            :   FEDERAL SECURITIES LAWS
ACTIVISION BLIZZARD, INC., ROBERT A. :
KOTICK, SPENCER NEUMANN, and                :   DEMAND FOR JURY TRIAL
COLLISTER JOHNSON,                          :
                                            :
                     Defendants.
                                            :
                                            x
            Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 2 of 22



       Plaintiff Benjamin Winckler (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants, alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s

own acts, and information and belief as to all other matters, based upon, inter alia, the investigation

conducted by and through Plaintiff’s attorneys, which included, among other things, a review of

the Defendants’ public documents, conference calls and announcements made by Defendants, U.S.

Securities and Exchange Commission (“SEC”) filings, wire and press releases published by and

regarding Activision Blizzard, Inc. (“Activision Blizzard” or the “Company”), analysts’ reports

and advisories about the Company, and information readily obtainable on the Internet. Plaintiff

believes that substantial evidentiary support will exist for the allegations set forth herein after a

reasonable opportunity for discovery.

                                   NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of all those who purchased or

otherwise acquired the Activision Blizzard securities between August 2, 2018 and January 10,

2019, both dates inclusive (the “Class Period”), seeking to recover damages caused by Defendants’

violations of the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated

thereunder, against the Company and certain of its top officials.

       2.       Activision Blizzard develops and distributes content and services on video game

consoles, personal computers (“PC”), and mobile devices. The Company is headquartered in Santa

Monica, California, and its common stock trades on the NASDAQ Global Select Market

(“NASDAQ”) under the ticker symbol “ATVI.”

       3.       On April 29, 2010, the Company announced its entry, through its wholly owned

subsidiary Activision Publishing, Inc. (“Activision Publishing”), into an agreement with
                                                  2
            Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 3 of 22



Bungie, Inc. (“Bungie”), the developer of blockbuster game franchises including Halo, Myth and

Marathon. The agreement with Bungie gave Activision Blizzard exclusive rights to publish and

distribute video games developed by Bungie for the next ten years.

       4.       The partnership between Activision Blizzard and Bungie yielded the commercially

successful Destiny franchise, a series of science fiction-themed video games. In September 2014,

Activision Blizzard released Destiny, the first installment in the franchise, developed by Bungie.

Activision Blizzard announced that the Company sold $500 million of Destiny into retail stores

and first parties worldwide on the first day of its release, making the game the largest video game

franchise launch in history, at that time. Over the following two years, Bungie developed and

Activision Blizzard released four expansions for Destiny. In September 2017, Activision Blizzard

released a full sequel, Destiny 2. On September 15, 2017, Activision Blizzard announced that

Destiny 2 had “surpassed the original’s records for engagement and digital sales in launch week.”

To date, Bungie has developed and Activision Blizzard has released three expansions for

Destiny 2.

       5.       Throughout the Class Period, Defendants made materially false and misleading

statements regarding the Company’s business, operational, and compliance policies. Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the

termination of Activision Blizzard and Bungie’s partnership, giving Bungie full publishing rights

and responsibilities for the Destiny franchise, was imminent; (ii) the termination of the two

companies’ relationship would foreseeably have a significant negative impact on Activision

Blizzard’s revenues; and (iii) as a result, Activision Blizzard’s public statements were materially

false and misleading at all relevant times.




                                                3
            Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 4 of 22



       6.        On January 10, 2019, Activision Blizzard and Bungie announced the end of their

business relationship. In a post on Bungie’s website entitled “Our Destiny”, Bungie stated, in

relevant part:

       We have enjoyed a successful eight-year run and would like to thank Activision for
       their partnership on Destiny. Looking ahead, we’re excited to announce plans for
       Activision to transfer publishing rights for Destiny to Bungie. With our remarkable
       Destiny community, we are ready to publish on our own, while Activision will
       increase their focus on owned IP projects.

       The planned transition process is already underway in its early stages, with
       Bungie and Activision both committed to making sure the handoff is as seamless
       as possible.

(Emphasis added.)

       7.        That same day, in an SEC filing, Activision Blizzard stated that Bungie would

“assume full publishing rights and responsibilities for the Destiny franchise. Going forward,

Bungie will own and develop the franchise.”

       8.        Following these announcements, the Company’s stock price fell $4.81 per share, or

9.37%, to close at $46.54 on January 11, 2019.

       9.        As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       10.       The claims asserted herein arise under and pursuant to §§ 10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       11.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331 and Section 27 of the Exchange Act.



                                                  4
          Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 5 of 22



        12.     Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and

Section 27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the

alleged fraud or the effects of the fraud have occurred in this Judicial District. Many of the acts

charged herein, including the dissemination of materially false and/or misleading information,

occurred in substantial part in this Judicial District.

        13.     In connection with the acts, transactions, and conduct alleged herein, Defendant

transacts business in this District, and certain of the acts, practices, transactions, and courses of

business constituting the violations alleged in this Complaint occurred within this Judicial District,

and were effected, directly or indirectly, by making use of the means, instruments, or

instrumentalities of transportation or communication in interstate commerce, or of the mails, or

the facilities of national securities exchanges. The Company is traded on the NASDAQ Global

Select Market, which is headquartered in this District, and trades in the Company’s securities were

handled and executed by trading personnel located in this Judicial District during the period

relevant to the allegations.

                                              PARTIES

        14.     Plaintiff, as set forth in the attached Certification, acquired Activision Blizzard’s

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosures.

        15.     Defendant Activision Blizzard is a Delaware corporation with principal executive

offices located at 3100 Ocean Park Boulevard, Santa Monica, California 90405. Activision

Blizzard’s common stock trades on the NASDAQ under the ticker symbol “ATVI.”

        16.     Defendant Robert A. Kotick (“Kotick”) served at all relevant times as the

Company’s Chief Executive Officer (“CEO”) and Director.


                                                    5
          Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 6 of 22



       17.     Defendant Spencer Neumann served as the Company’s Chief Financial Officer

(“CFO”) from the beginning of the Class Period until he was terminated on December 31, 2018.

       18.     Defendant Collister Johnson (“Johnson”) served at all relevant times as President

and Chief Operating Officer (“COO”) of Activision Blizzard.

       19.     The Defendants referenced above in ¶¶ 16-18 are sometimes referred to herein

collectively as the “Individual Defendants.”

       20.     The Individual Defendants possessed the power and authority to control the

contents of Activision Blizzard’s SEC filings, press releases, and other market communications.

The Individual Defendants were provided with copies of the Company’s SEC filings and press

releases alleged herein to be misleading prior to or shortly after their issuance and had the ability

and opportunity to prevent their issuance or to cause them to be corrected. Because of their

positions with the Company, and their access to material information available to them but not to

the public, the Individual Defendants knew that the adverse facts specified herein had not been

disclosed to and were being concealed from the public, and that the positive representations being

made were then materially false and misleading. The Individual Defendants are liable for the false

statements and omissions pleaded herein.

                               SUBSTANTIVE ALLEGATIONS

                                           Background

       21.     Activision Blizzard develops and distributes content and services on video game

consoles, personal computers (“PC”), and mobile devices. The Company was formed in July 2008

as the result of a merger between Activision, Inc. and Vivendi Games, the holding company for

the video game studio Blizzard Entertainment.

       22.     Activision Blizzard is headquartered in Santa Monica, California. The Company’s

common stock trades on the NASDAQ under the ticker symbol “ATVI.”
                                                 6
          Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 7 of 22



       23.     On April 29, 2010, the Company announced its entry, through its wholly owned

subsidiary Activision Publishing, into an agreement with Bungie, the developer of blockbuster

game franchises including Halo, Myth, and Marathon.             The agreement with Bungie gave

Activision Blizzard exclusive rights to publish and distribute video games developed by Bungie

for the next ten years.

       24.     The partnership between Activision Blizzard and Bungee yielded the commercially

successful Destiny franchise, a series of science fiction-themed video games. In September 2014,

Activision Blizzard released Destiny, the first installment in the franchise, developed by Bungie.

Activision Blizzard announced that the Company sold $500 million of Destiny into retail stores

and first parties worldwide on the first day of its release, making the game the largest video game

franchise launch in history, at that time. Over the following two years, Bungie developed and

Activision Blizzard released four expansions for Destiny. In September 2017, Activision Blizzard

released a full sequel, Destiny 2. On September 15, 2017, Activision Blizzard announced that

Destiny 2 had “surpassed the original’s records for engagement and digital sales in launch week.”

To date, Bungie has developed and Activision Blizzard has released three expansions for

Destiny 2.

        Materially False and Misleading Statements Issued During the Class Period

       25.     The Class Period begins on August 2, 2018, when Activision Blizzard issued a press

release announcing the Company’s financial and operating results for the second quarter of 2018

(the “Q2 2018 8-K”). In the Q2 2018 8-K, Activision Blizzard touted successful user engagement

metrics for the Destiny franchise, stating, in relevant part:

       During the quarter, Destiny 2 released its second expansion, Warmind, with higher
       attach rates than Destiny 1’s second expansion, and Destiny 2 [Monthly Active
       Users] grew quarter-over-quarter.


                                                  7
          Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 8 of 22



       26.     On August 2, 2018, Activision Blizzard also filed a quarterly report on Form 10-Q

with the SEC for the quarter ended June 30, 2018 (the “Q2 2018 10-Q”). The Q2 2018 10-Q listed

Destiny among the Company’s “key product franchises”, and informed investors that “[w]e have

. . . established a long-term alliance with Bungie to publish its game universe, Destiny.”

       27.     The Q2 2018 10-Q contained signed certifications pursuant to the Sarbanes-Oxley

Act of 2002 (“SOX”) by Defendants Kotick and Neumann, stating that “[t]he information

contained in the [Q2 2018 10-Q] fairly presents, in all material respects, the financial condition

and results of operations of the Company.”

       28.     On August 2, 2018, Activision Blizzard also held its Q2 2018 Earnings Call. On

that call, Defendant Johnson state in relevant part:

       Turning to Destiny, Bungie and Activision continue to make updates and engaging
       content for Destiny’s fans. Destiny 2’s second expansion, Warmind, was released
       in Q2 with a higher attach rate than Destiny 1’s second expansion. And Destiny 2
       monthly active users grew quarter-over-quarter.

       Now the next big step in the franchise is Forsaken, the major expansion coming out
       in September. We think this release will drive strong community engagement,
       particularly around the innovation in Gambit, a new competitive co-op mode, which
       we think could be transformative for the way people play in first-person action
       games.

       29.     After Defendant Johnson finished his prepared remarks, an analyst pressed him for

“an update on the Destiny franchise and just your expectations for the major expansion this fall”:

       [Collister Johnson - Activision Blizzard, Inc.]

       As you’ll remember, we’ve talked a lot about listening to the Destiny community
       to provide a deeper ongoing experience, more engaging moment-to-moment
       gameplay and a series of updates with better rewards in the ongoing live game.
       And the team at Bungie and the team here at Activision have made a lot of strides
       in doing that, particularly the last two quarters with the ongoing improvements
       in the end game and the overall gameplay experience.

       But in particular, with the Warmind expansion in May, that really showed us the
       ability to evolve the game and regrow engagement and regrow users. And now, that
       community, that’s the most positive place since Destiny 2 launched last September.

                                                 8
         Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 9 of 22



       And so now we have this big step with the launch of Forsaken, which happens next
       month.

       The encouraging part is players have had a great response so far with engagement
       online around the content announcements, hands on gameplay at E3, which
       honestly led to the highest social sentiment we’ve seen in three years at E3; and a
       lot of excitement around Gambit, which brings this whole new way to play that’s
       both cooperative and competitive between teams and we really do think it can be
       transformative.

       So we feel good about the content to come and the engagement we’ve seen in the
       community overall, and we feel really good about what Forsaken would do to build
       on that momentum. So we’re excited for it, and we’re in that countdown period
       now to put it in the hands of our fans.

(Emphasis added.)

       30.     On September 4, 2018, the Company issued a press release announcing the

worldwide release of its Destiny 2 expansion, Forsaken. The press release teased investors and

gamers alike of “plenty of surprises in store in the weeks and months ahead, and we have been

working all year with our community to make sure Forsaken will meet their expectations.”

       31.     On November 8, 2018, Activision Blizzard issued a press release announcing its

financial and operating results for the quarter ended September 30, 2018 (the “Q3 2018 8-K”). In

the Q3 2018 8-K, Activision Blizzard again touted successful user engagement metrics for the

Destiny franchise, stating, in relevant part, that “Destiny MAUs grew quarter-over-quarter and

year-over-year, driven by the launch of Forsaken and reach initiatives for the base game.”

       32.     On November 8, 2018, Activision Blizzard also filed a quarterly report with the

SEC on Form 10-Q (the “Q3 2018 10-Q”). Again, the Q3 2018 10-Q listed Destiny among the

Company’s “key product franchises”, and informed investors that “[w]e have . . . established a

long-term alliance with Bungie to publish its game universe, Destiny.”




                                                9
          Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 10 of 22



        33.     The Q3 2018 10-Q contained signed certifications pursuant to SOX by Defendants

Kotick and Neumann, stating that “[t]he information contained in the [Q3 2018 10-Q] fairly

presents, in all material respects, the financial condition and results of operations of the Company.”

        34.     On November 8, 2018, Activision Blizzard also held its Q3 2018 Earnings Call.

During the call, Defendant Johnson touted the Company’s growth in active monthly users, “driven

by Destiny’s expansion, Forsaken, and by new reach initiatives, which grew Destiny monthly

active users quarter-on-quarter and year-over-year.” After acknowledging that the release of the

Destiny 2 expansion pack Forsaken “did not achieve [the Company’s] commercial expectations”,

Defendant Johnson stated that “there’s still work [for the Company] to do to fully re-engage the

core Destiny fan base.”

        35.     When pressed specifically on the “health of the Destiny franchise” Defendant

Johnson failed to discuss any potential rift between the Company and Bungie which could lead to

a split of their partnership:

        [Drew Crum - Stifel, Nicolaus & Co., Inc.]

        You touched on this a little bit, but maybe spend a little more time on the health of
        the Destiny franchise and just what you’ve seen in terms of engagement post the
        Forsaken launch. Thanks.

        [Collister Johnson - Activision Blizzard, Inc.]

        I guess I’d start by reiterating that Forsaken is a high-quality expansion of content
        into the universe. Honestly, it’s the highest-quality content we’ve seen in the
        franchise to date. It really came out of Activision and Bungie working together to
        address community concerns post-Destiny 2 holistically. Talking to players, we
        knew it came from users really doing a fundamental review of how to offer a deeper
        end-game, greater powers and greater rewards, and engage players who seemed to
        be really enjoying the content. In particular, it was very well received both by
        reviewers and by the community, and has ongoing deepening engagement by those
        that are playing it.

        At BlizzCon, we announced that Destiny, the base game is free for two weeks,
        meaning download it by November 18, and you get to keep the base game forever.
        We did that because we want the whole community loaded up and able to play it,

                                                 10
         Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 11 of 22



        but also because it’s a live game. And once you’re in, with the ongoing features
        and services and content, there’s really deep engagement that takes place. And part
        of it was also because we have not yet seen the full core reengage in Destiny, which
        has led to the underperformance against our expectations to date. Some players we
        think are still in wait-and-see mode. So when you’re in, you’re deeply engaged. If
        you’re not, we’re hoping now is the time. We’re working to bring players back in
        and win them back.

(Emphasis added.)

        36.    The statements referenced in ¶¶ 25-35 were materially false and misleading because

Defendants made false and/or misleading statements, as well as failed to disclose material adverse

facts about the Company’s business, operational, and compliance policies.             Specifically,

Defendants made false and/or misleading statements and/or failed to disclose that: (i) the

termination of Activision Blizzard and Bungie’s partnership, giving Bungie full publishing rights

and responsibilities for the Destiny franchise, was imminent; (ii) the termination of the two

companies’ relationship would foreseeably have a significant negative impact on Activision

Blizzard’s revenues; and (iii) as a result, Activision Blizzard’s public statements were materially

false and misleading at all relevant times.

                                  The Truth Begins To Emerge

        37.    On January 10, 2019, Activision Blizzard and Bungie announced the end of their

business relationship. In a post on its website entitled “Our Destiny,” Bungie stated, in relevant

part:

        We have enjoyed a successful eight-year run and would like to thank Activision for
        their partnership on Destiny. Looking ahead, we’re excited to announce plans for
        Activision to transfer publishing rights for Destiny to Bungie. With our remarkable
        Destiny community, we are ready to publish on our own, while Activision will
        increase their focus on owned IP projects.

        The planned transition process is already underway in its early stages, with
        Bungie and Activision both committed to making sure the handoff is as seamless
        as possible.

(Emphasis added.)

                                                11
         Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 12 of 22



       38.     That same day, in an SEC filing, Activision Blizzard stated that Bungie would

“assume full publishing rights and responsibilities for the Destiny franchise. Going forward,

Bungie will own and develop the franchise.”

       39.     Following these announcements, the Company’s stock price fell $4.81 per share, or

9.37%, to close at $46.54 on January 11, 2019.

       40.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       41.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired Activision Blizzard securities during the Class Period (the “Class”); and were damaged

upon the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants

herein, the officers and directors of the Company, at all relevant times, members of their immediate

families and their legal representatives, heirs, successors or assigns, and any entity in which

Defendants have or had a controlling interest.

       42.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Activision Blizzard securities were actively traded

on the NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time

and can be ascertained only through appropriate discovery, Plaintiff believes that there are

hundreds or thousands of members in the proposed Class. Record owners and other members of

the Class may be identified from records maintained by Activision Blizzard or its transfer agent

and may be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.
                                                 12
           Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 13 of 22



       43.      Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

       44.      Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

       45.      Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

       •     whether the federal securities laws were violated by Defendants’ acts as alleged herein;

       •     whether statements made by Defendants to the investing public during the Class Period

             misrepresented material facts about the business, operations, and management of

             Activision Blizzard;

       •     whether the Individual Defendants caused Activision Blizzard to issue false and

             misleading financial statements during the Class Period;

       •     whether Defendants acted knowingly or recklessly in issuing false and misleading

             financial statements;

       •     whether the prices of Activision Blizzard securities during the Class Period were

             artificially inflated because of the Defendants’ conduct complained of herein; and

       •     whether the members of the Class have sustained damages and, if so, what is the proper

             measure of damages.

       46.      A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the


                                                  13
           Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 14 of 22



damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       47.      Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

       •     Defendants made public misrepresentations or failed to disclose material facts during

             the Class Period;

       •     the omissions and misrepresentations were material;

       •     Activision Blizzard securities are traded in an efficient market;

       •     the Company’s shares were liquid and traded with moderate to heavy volume during

             the Class Period;

       •     the Company traded on the NASDAQ and was covered by multiple analysts;

       •     the misrepresentations and omissions alleged would tend to induce a reasonable

             investor to misjudge the value of the Company’s securities; and

       •     Plaintiff and members of the Class purchased, acquired and/or sold Activision Blizzard

             securities between the time the Defendants failed to disclose or misrepresented material

             facts and the time the true facts were disclosed, without knowledge of the omitted or

             misrepresented facts.

       48.      Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

       49.      Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.




                                                  14
         Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 15 of 22



United States, 406 U.S. 128 (1972), as Defendants omitted material information in their Class

Period statements in violation of a duty to disclose such information, as detailed above.

                                            COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        50.     Plaintiff repeats and reallege each and every allegation contained above as if fully

set forth herein.

        51.     This Count is asserted against Defendants and is based upon Section 10(b) of the

Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

        52.     During the Class Period, Defendants engaged in a plan, scheme, conspiracy, and

course of conduct, pursuant to which they knowingly or recklessly engaged in acts, transactions,

practices, and courses of business which operated as a fraud and deceit upon Plaintiff and the other

members of the Class; made various untrue statements of material facts and omitted to state

material facts necessary in order to make the statements made, in light of the circumstances under

which they were made, not misleading; and employed devices, schemes, and artifices to defraud

in connection with the purchase and sale of securities. Such scheme was intended to, and,

throughout the Class Period, did: (i) deceive the investing public, including Plaintiff and other

Class members, as alleged herein; (ii) artificially inflate and maintain the market price of

Activision Blizzard securities; and (iii) cause Plaintiff and other members of the Class to purchase

or otherwise acquire Activision Blizzard securities and options at artificially inflated prices. In

furtherance of this unlawful scheme, plan, and course of conduct, Defendants, and each of them,

took the actions set forth herein.

        53.     Pursuant to the above plan, scheme, conspiracy, and course of conduct, each of the

Defendants participated directly or indirectly in the preparation and/or issuance of the quarterly

                                                 15
         Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 16 of 22



and annual reports, SEC filings, press releases, and other statements and documents described

above, including statements made to securities analysts and the media that were designed to

influence the market for Activision Blizzard securities. Such reports, filings, releases, and

statements were materially false and misleading in that they failed to disclose material adverse

information and misrepresented the truth about Activision Blizzard’s finances and business

prospects.

       54.     By virtue of their positions at Activision Blizzard, Defendants had actual

knowledge of the materially false and misleading statements and material omissions alleged herein

and intended thereby to deceive Plaintiff and the other members of the Class, or, in the alternative,

Defendants acted with reckless disregard for the truth in that they failed or refused to ascertain and

disclose such facts as would reveal the materially false and misleading nature of the statements

made, although such facts were readily available to Defendants. Said acts and omissions of

Defendants were committed willfully or with reckless disregard for the truth. In addition, each

Defendant knew or recklessly disregarded that material facts were being misrepresented or omitted

as described above.

       55.     Information showing that Defendants acted knowingly or with reckless disregard

for the truth is peculiarly within Defendants’ knowledge and control. As the senior managers

and/or directors of Activision Blizzard, the Individual Defendants had knowledge of the details of

Activision Blizzard’s internal affairs.

       56.     The Individual Defendants are liable both directly and indirectly for the wrongs

complained of herein.      Because of their positions of control and authority, the Individual

Defendants were able to and did, directly or indirectly, control the content of the statements of

Activision Blizzard. As officers and/or directors of a publicly-held company, the Individual


                                                 16
         Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 17 of 22



Defendants had a duty to disseminate timely, accurate, and truthful information with respect to

Activision Blizzard’s businesses, operations, future financial condition, and future prospects. As

a result of the dissemination of the aforementioned false and misleading reports, releases, and

public statements, the market price of Activision Blizzard securities was artificially inflated

throughout the Class Period. In ignorance of the adverse facts concerning Activision Blizzard’s

business and financial condition which were concealed by Defendants, Plaintiff and the other

members of the Class purchased or otherwise acquired Activision Blizzard securities at artificially

inflated prices and relied upon the price of the securities, the integrity of the market for the

securities and/or upon statements disseminated by Defendants, and were damaged thereby.

       57.     During the Class Period, Activision Blizzard securities were traded on an active

and efficient market. Plaintiff and the other members of the Class, relying on the materially false

and misleading statements described herein, which the Defendants made, issued or caused to be

disseminated, or relying upon the integrity of the market, purchased or otherwise acquired shares

of Activision Blizzard securities at prices artificially inflated by Defendants’ wrongful conduct.

Had Plaintiff and the other members of the Class known the truth, they would not have purchased

or otherwise acquired said securities, or would not have purchased or otherwise acquired them at

the inflated prices that were paid. At the time of the purchases and/or acquisitions by Plaintiff and

the Class, the true value of Activision Blizzard securities was substantially lower than the prices

paid by Plaintiff and the other members of the Class. The market price of Activision Blizzard

securities declined sharply upon public disclosure of the facts alleged herein to the injury of

Plaintiff and Class members.




                                                 17
           Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 18 of 22



          58.   By reason of the conduct alleged herein, Defendants knowingly or recklessly,

directly or indirectly, have violated Section 10(b) of the Exchange Act and Rule 10b-5

promulgated thereunder.

          59.   As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases,

acquisitions and sales of the Company’s securities during the Class Period, upon the disclosure

that the Company had been disseminating misrepresented financial statements to the investing

public.

                                             COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

          60.   Plaintiff repeats and reallege each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

          61.   During the Class Period, the Individual Defendants participated in the operation

and management of Activision Blizzard, and conducted and participated, directly and indirectly,

in the conduct of Activision Blizzard’s business affairs. Because of their senior positions, they

knew the adverse non-public information about Activision Blizzard’s misstatement of income and

expenses and false financial statements.

          62.   As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to Activision

Blizzard’s financial condition and results of operations, and to correct promptly any public

statements issued by Activision Blizzard which had become materially false or misleading.

          63.   Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which Activision Blizzard disseminated in the marketplace during the Class Period
                                                 18
         Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 19 of 22



concerning Activision Blizzard’s results of operations.         Throughout the Class Period, the

Individual Defendants exercised their power and authority to cause Activision Blizzard to engage

in the wrongful acts complained of herein. The Individual Defendants therefore, were “controlling

persons” of Activision Blizzard within the meaning of Section 20(a) of the Exchange Act. In this

capacity, they participated in the unlawful conduct alleged which artificially inflated the market

price of Activision Blizzard securities.

       64.     Each of the Individual Defendants, therefore, acted as a controlling person of

Activision Blizzard. By reason of their senior management positions and/or being directors of

Activision Blizzard, each of the Individual Defendants had the power to direct the actions of, and

exercised the same to cause, Activision Blizzard to engage in the unlawful acts and conduct

complained of herein. Each of the Individual Defendants exercised control over the general

operations of Activision Blizzard and possessed the power to control the specific activities which

comprise the primary violations about which Plaintiff and the other members of the Class

complain.

       65.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by Activision Blizzard.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under

Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees, and other costs; and
                                                 19
      Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 20 of 22



     D.     Awarding such other and further relief as this Court may deem just and proper.

                            DEMAND FOR TRIAL BY JURY

     Plaintiff hereby demands a trial by jury.

DATED: March 6, 2019                       JOHNSON FISTEL, LLP


                                                         s/ W. Scott Holleman
                                                        W. SCOTT HOLLEMAN

                                           GARAM CHOE
                                           99 Madison Avenue, 5th Floor
                                           New York, NY 10016
                                           Telephone: 212-802-1486
                                           Facsimile: 212-602-1592
                                           ScottH@johnsonfistel.com
                                           GaramC@johnsonfistel.com

                                           JOHNSON FISTEL, LLP
                                           MICHAEL FISTEL, JR.
                                           40 Powder Springs Street
                                           Marietta, GA 30064
                                           Telephone: 470-632-6000
                                           Facsimile: 770-200-3101
                                           MichaelF@johnsonfistel.com

                                           Attorneys for Plaintiff




                                                 20
DocuSign Envelope ID: ABEFA128-D5FE-4140-A814-B2CD41843A1A
                      Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 21 of 22




                                  CERTIFICATION OF PLAINTIFF PURSUANT
                                       TO THE FEDERAL SECURITIES LAWS
                   I, Benjamin Winckler declare the following as to the claims asserted, or to be asserted,
            under the federal securities laws:
                     1.      I have reviewed the complaint with my counsel and authorize its filing.

                     2.      I did not acquire the securities that are the subject of this action at the direction of

            plaintiff’s counsel or in order to participate in any private action or any other litigation under the

            federal securities laws.

                     3.      I am willing to serve as a representative party on behalf of the class, including
            testifying at deposition or trial, if necessary.

                     4.      I made the following transactions during the Class Period in the securities that are

            the subject of this action.


            Acquisitions:                                           Number of Shares         Acquisition Price Per
                                            Date Acquired              Acquired                     Share
                                                8/8/2018                     75                      70.119




            Sales:                                                  Number of Shares           Selling Price Per
                                               Date Sold                 Sold                        Share




                     5.      I will not accept any payment for serving as a representative party beyond my

            pro-rata share of any recovery, except reasonable costs and expenses – such as lost wages and

            travel expenses – directly related to the class representation, as ordered or approved by the Court
            pursuant to law.
DocuSign Envelope ID: ABEFA128-D5FE-4140-A814-B2CD41843A1A
                      Case 1:19-cv-02095-LAP Document 4 Filed 03/07/19 Page 22 of 22



                     6.      I have not sought to serve or served as a representative party for a class in an

            action under the federal securities laws within the past three years, except if detailed below:




                     I declare under penalty of perjury under the laws of the United States of America that the

            foregoing is true and correct.

                     Executed this 6th day of March 2019.



                                                             __________________________________________
                                                             Benjamin Winckler
